Citation Nr: 1441770	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to June 1976. This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a videoconference hearing was held before the undersigned; a transcript of that hearing is associated in the record.  In April 2011, the case was remanded for additional development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

As action ordered in the April 2011 remand has not been completed, and the record remains inadequate to properly address the matter on appeal, a remand to secure compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Specifically, the Board remanded the case for the AOJ to arrange for exhaustive development for information corroborating the Veteran's account of the inoculations, including ascertaining if "private K" was indeed discharged from service due to a diagnosis of hepatitis.  In March 2012, the AOJ sent the Veteran a letter asking her to provide any information on "private K" so as to obtain her medical records.  The Veteran responded that she had provided all the information she knew about "private K."  

The AOJ did not take any action, instead prepared a formal finding of unavailability of records dated May 7, 2012.  

In June 2013, the Veteran submitted (with waiver) recruitment documents for Parris Island for April 1975 from the Department of the Navy, which confirms the presence of "private K" at the time of the Veteran's alleged exposure.   Accordingly, further development for corroborating evidence is possible, and necessary.  

The case is REMANDED for the following action:

1. The AOJ should contact the Department of the Navy, the National Personnel Records Center (NPRC), the U.S. Army and Joint Services Records Research Center (JSRRC), and any other appropriate records depository to ascertain whether "private K" (the alleged source of the infection) was indeed separated from the training unit because she had hepatitis.  The AOJ must memorialize all steps taken, any documents received must be associated with the record, and any determinations made must be documented in the record. 

2. If the development ordered above suggests further development, such development should be pursued to logical completion.  If any additional information received tends to corroborate the Veteran's accounts/explanations regarding risk factors for HCV, the Veteran's record should be forwarded to an appropriate physician for a medical opinion regarding the likely etiology of the Veteran's hepatitis C, and specifically whether it is at least as likely as not (a 50% or better probability) related to the risk factors during her service.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

